Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (human antibody; conjugated to a therapeutic agent) in the reply filed on 2/17/2021 is acknowledged.
Claims 3, 8-13, 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.
Claims 1, 2, 4-7, 14 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 11/6/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
A. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 47. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited 

B. The use of the trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on p. 42, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
4. Claim 1 is objected to because of the following informalities:  For improved language, claim 1 should recite “an isolated antibody, or antigen-binding fragment thereof, that …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claim 4 as submitted 11/6/2019.
The claim is thus drawn, inherently or explicitly, to any antibody or antigen-binding fragment thereof that competes for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1. Thus, the claims are drawn to compositions comprising a genus of any antibodies that compete for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the specification teaches: antibodies KPF1 specific for H1 influenza [0013-0014]; binding and neutralizing activity of KPF1, including in vivo [0016, 0017, 0165, Example 3].
However, by reciting antibody or antigen-binding fragment thereof that competes for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1, the claim reads on any antibody or antigen-binding fragment thereof with any light chains, heavy chains or CDRs with which the antibody or antigen-binding fragment thereof competes for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1
It is known in the art that even the most minor differences can have significant effects on antigen-antibody binding ability. The art relating to antibodies recognizes that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity that is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that properassociation of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. ("Single amino acid substitution altering antigen-binding specificity," Proc Natl Acad Sci USA 79:1979-1983 (1982)(See 892-Notice of References Cited). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
Further, Goel et al. (“Plasticity within the Antigen-Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response,” J. Immunol. 173: 7358-7367 (2004))(See PTO-892: Notice of References Cited) teaches antibodies that bind to the same 12-mer but have very different CDRs; Lloyd et al. (“Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection, Vol. 22, No. 3: 159-168 (2009))(See PTO-892: Notice of References Cited) teaches: on average, about 120 different antibodies in a library can bind to a given antigen; Edwards et al. (“The Remarkable Flexibility of The Human Antibody Repertoire; Isolation of Over One Thousand Different Antibodies to a Single Protein, BLys,” J. Mol. Biol. 334: 103-118 (2003))(See PTO-892: Notice of References Cited) teaches: a library contained over 1000 antibodies that bound to a single 51kDA protein, including unique VH and 705 VL sequences; there were 568 different CDR3 regions.
Given the highly diverse nature of antibodies, particularly in the CDRs, one of ordinary skill in the art generally cannot envision the structure of an antibody by knowing its binding characteristics (for example as instantly claimed, that competes for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1).
Therefore, in light of the knowledge in the art, the broad scope of the claim (using “any” such antibody or antigen binding fragment thereof), and the teachings in the specification, there is still a high level of uncertainty as to which antibodies fall within the scope of the indicated genus and compete for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1.
In view of breadth of the claim, it is asserted that one of ordinary skill in the art cannot immediately envision what other antibodies within the scope of the claims can compete for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1.
In view of the fact that the examples provided do not demonstrate possession of the genus encompassing antibodies that compete for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1, and that the application has identified no structure correlating with antibodies ability to bind, there is insufficient written description support for the indicated genus of antibodies, and therefore for the methods of using them. 
For the reasons above, and in view of the uncertainty as to which antibodies would be able to compete for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody or the antigen-binding fragment thereof of claim 1, the application has not provided sufficient written description support for the use of the genus of antibodies identified in claim 1. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Whittle et al. (“Broadly neutralizing human antibody that recognizes the receptor-binding pocket of influenza virus hemagglutinin,” PNAS 108(34):14216-14221 (2011))(cited in applicant’s IDS submitted 11/6/2019).
See claim 4 as submitted 11/6/2019.
Whittle et al. teaches: antibody CH65; wherein crystal structure of complex of HA from H1N1 strain with the Fab of CH65 shows that the tip of the CH65 heavy chain CDR3 inserts into the receptor binding pocket on HA1, mimicking the interaction of the receptor, sialic acid; CH5 neutralizes infectivity of 30 of 36 H1N1 strains (pp. 14216-14217).
Since Whittle et al. teaches antibody that binds to HA; including of H1 subtype, the reference is considered to teach antibody that competes for binding to an HA of IAV H1 subtype in a cross-blocking assay with the antibody of antigen-binding fragment thereof of claim 1.
Thus, Whittle et al. anticipates or renders obvious the instant claim.

Conclusion
7. As to 35 U.S.C. 101, the antibody or antigen-binding fragment thereof is not considered to read upon naturally occurring antibody. The instant specification teaches wherein human antibodies (elected embodiment) can be produced using varying techniques known in the art, including use of transgenic animals, hybridoma-based methods, and phage display libraries [0043-0048].
8. Antibody comprising SEQ ID NOs: 3-5, 6-8 as recited in claim 1 is free of the prior art of record.
9. Claims 2, 5-7, 14 are objected to for depending on an objected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648